DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites wherein the fabric inhibits “different layers of the first panels or the second panels from being separated during use of the packaging apparatus”.  The claim does not clearly set forth whether the first and second panels have multiple layers and therefore it is unclear if the different layers are part of the first and second panels or if the layers are made up of the panels.
Claim 27 recites “a fabric” in lines 8-9. It is unclear if this is the same fabric previously recited in the claim or if it is a different fabric. It is noted that “a fabric” and “a fabric layer” can be different structures and the claims do not make it clear if “a fabric” is “the fabric layer”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herring (U.S. Patent No. 1,791,594).
Herring discloses a packaging apparatus (Fig. 1), comprising: first panels (11, 12) oriented in a first direction; and second panels (17) oriented in a second direction and which cooperate with the first panels to define a plurality of cells into which parts can be received (pg. 1, lines 57-61); wherein at least some of the first and second panels are made from reclaimed waste material(pg. 1, lines 43-47, reclaimed used in automotive vehicles is a product by process limitation for the material and the final product of Herring is the same the claimed structure); and wherein upper edges of the first panels or the second panels are covered with a fabric (45) to protect the upper edges and inhibit different layers of the first panels or the second panels from being separated during use of the packaging apparatus (pg. 2, lines 33-42), a base panel (10) .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herring in view of Vroon (U.S. Patent No. 8,562,884).
Herring discloses all the claimed limitations as shown above but fails to teach wherein the waste material comprises a foam board.
Vroon teaches that it is known in the art to manufacture panels (Fig. 7B) with a foam board layer (col. 2, lines 60-66).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the panels with foam layers, as taught by Vroon, in order to adjust the cost or strength of the contain and since such a modification would be the use of known materials to make panels.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herring in view of Bemiss (U.S. Patent No. 3,756,495).
Herring fails to teach wherein at least one of the materials is a polymer layer.
Bemiss teaches that it is known in the art to manufacture an apparatus as a rigid composite, wherein the rigid composite is formed by laminating a plurality of layers of 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the apparatus with layers as taught by Bemiss, in order to add or change properties of the apparatus and since such a modification would be the use of known materials to make a container.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herring and Bemiss in view of Katsura et al. (U.S. Patent No. 4,775,560).
Herring fails to teach wherein at least one of the layers includes glass fibers.
Katsura teaches that it is known in the art to manufacture an apparatus with glass fiber (col. 7, lines 10-15).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the apparatus with glass fibers, in order to add or change properties of the apparatus and since such a modification would be the use of known materials to make a container.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) in view of Campbell have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Herring.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733